 Case 4:20-cv-04025-BAB Document 11                 Filed 06/10/20 Page 1 of 1 PageID #: 42



               IN THE UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF ARKANSAS
                       TEXARKANA DIVISION
ADOLFO MARTINEZ                                                                         PLAINTIFF

v.                                    Civil No. 4:20-cv-04025

COMMISSIONER, SOCIAL                                                                  DEFENDANT
SECURITY ADMINISTRATION

                                              ORDER

       Before the Court is the Defendant’s Motion for Stay of Proceedings. ECF No. 10. Defendant

requests to stay the proceedings in this case until such time as the Social Security Administration

(SSA) regains the capacity to produce a certified transcript of the record necessary to answer and

adjudicate the case. Id. Defendant states that due to the steps taken by the SSA to protect the health

of its employees and prevent the further spread of COVID-19, staff members are teleworking which

means that the in-person physical tasks associated with preparing the transcript cannot be

accomplished. Id.

       The Court understands the issue at hand, but does not believe a stay of proceedings is needed.

Instead, the Court will grant an extension of time for Defendant to file an Answer and to file the

certified administrative record.

       IT IS HEREBY ORDERED Defendant’s Motion for Stay of Proceedings (ECF No. 10)

is DENIED, however the Court will extend the time for filing an Answer and the certified

administrative record. Defendant shall file its Answer and the certified administrative record on or

before August 10, 2020.

       IT IS SO ORDERED this 10th day of June 2020.




                                                      /s/  Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      U.S. MAGISTRATE JUDGE
